PRATT, J.
It is perfectly clear that this case cannot be reversed upon the ground that there was any question of negligence that ought to have been submitted to the jury. Indeed, the appellant does not claim that any negligence on the part .of .the city was proved, but he claims that the construction of the sidewalk as constructed constituted a nuisance for which the defendant was liable. This contention has never had any foundation in reason or law.' Such a claim would impose upon every city that constructed a sidewalk to make it level from one end to the other. But it is unnecessary to state any reason for the affirmance' of the judgment herein further than to say that it falls under the principle decided in the case of Urquhart v. City of Ogdensburg, 91 N. Y. 67. Judgment affirmed, with costs.